Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-1-2000

United States v. Serafini
Precedential or Non-Precedential:

Docket 99-3994




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"United States v. Serafini" (2000). 2000 Decisions. Paper 239.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/239


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed December 1, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NOS. 99-3994, 00-3005

UNITED STATES OF AMERICA

v.

FRANK SERAFINI,
       (Appellant in 99-3994)

UNITED STATES OF AMERICA
       (Appellant in 00-3005)

v.

FRANK SERAFINI

On Appeal from the United States District Court
for the Middle District of Pennsylvania
(D.C. Criminal No. 97-cr-00225-6)
District Judge: Honorable Thomas I. Vanaskie

Argued July 20, 2000

Before: RENDELL and ROSENN, Circuit Judges,
and O'NEILL, Senior District Judge*

(Opinion Filed November 28, 2000)



_________________________________________________________________
* The Honorable Thomas N. O'Neill, Jr., Senior United States District
Judge for the Eastern District of Pennsylvania, sitting by designation.
ORDER AMENDING DISSENTING OPINION

The slip opinion in the dissent in the above case is
hereby amended as follows:

       1. On page 32, at the end of the first line in the third
       paragraph, after the word "limitation" insert a
       semicolon.

       2. On page 34, in the second full paragraph, lines 5-
       6, remove the United States v. Jones citation and
       the word "and" which follows it.

       3. On page 35, the entire first full paragraph
       beginning "United States v. Jones" and ending with
       the words "decision to depart" shall be r emoved.

       4. On page 37, in the second full paragraph, at the
       end of line 13 before the words "at 1:30" replace
       "him" with "Serafini."

       5. On page 39, in the first full paragraph, r emove the
       quotation marks in line 9 before "neither", in line
       11 after "preeminence," and in line 12 after
       "nature." In line 13, insert "See " before "id."

       BY THE COURT:

       /s/ Max Rosenn
       Circuit Judge

DATED: December 1, 2000

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2